Exhibit 10.1

 

Execution Version

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT

 

By and Among

 

SUMMIT MIDSTREAM PARTNERS, LLC

 

SUMMIT MIDSTREAM GP, LLC

 

SUMMIT MIDSTREAM PARTNERS, LP

 

AND

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

Dated as of October 3, 2012

 

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement, dated as of October 3,
2012 (this “Agreement”), is by and among Summit Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), Summit Midstream GP, LLC, a
Delaware limited liability company (the “General Partner”), Summit Midstream
Holdings, LLC, a Delaware limited liability company (“Holdings”), and Summit
Midstream Partners, LLC, a Delaware limited liability company (“Summit
Investments”).  The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”  Capitalized
terms used herein shall have the meanings assigned to such terms in Article I.

 

RECITALS

 

WHEREAS, the General Partner and Summit Investments have formed the Partnership,
pursuant to the Delaware Revised Uniform Limited Partnership Act (the “Delaware
LP Act”), for the purpose of engaging in any business activity that is approved
by the General Partner and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware LP Act.

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

1.                                       Summit Investments formed the General
Partner under the terms of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”) and contributed $1,000 for all of the membership interests
in the General Partner.

 

2.                                       The General Partner and Summit
Investments formed the Partnership under the terms of the Delaware LP Act and
contributed $20 and $980, respectively, in exchange for a 2.0% general partner
interest and a 98.0% limited partner interest, respectively, in the Partnership.

 

3.                                       Summit Investments formed Holdings
under the terms of the Delaware LLC Act and contributed $1.00 for all of the
membership interests in Holdings.

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
hereunder:

 

1.                                       Summit Investments will convey 2.0% of
its membership interest in Holdings to the General Partner as a capital
contribution with a value equal to 2.0% of the equity value of the Partnership
(the “GP Contribution Interest”).

 

2.                                       The General Partner will convey the GP
Contribution Interest to the Partnership in exchange for (i) 996,320 general
partner units in the Partnership representing a continuation of its 2.0% general
partner interest in the Partnership and (ii) the Incentive Distribution Rights
in the Partnership.

 

3.                                       Summit Investments will convey its
remaining interest in Holdings (the “LP Contribution Interest”) to the
Partnership in exchange for (i) 11,904,850 Common Units representing a 23.9%
limited partner interest in the Partnership, (ii)

 

--------------------------------------------------------------------------------


 

24,409,850 Subordinated Units representing a 49.0% limited partner interest in
the Partnership and (iii) the right to receive $88.0 million in cash as
reimbursement for certain capital expenditures made with respect to the
contributed assets.

 

4.                                       The Partnership will redeem the initial
limited partner interests of Summit Investments and will refund Summit
Investments’ initial contribution of $980, as well as any interest or other
profit that may have resulted from the investment or other use of such initial
capital contribution to Summit Investments, in proportion to such initial
contribution.

 

5.                                       The agreements of limited partnership
and the limited liability company agreements of the aforementioned entities will
be amended and restated to the extent necessary to reflect the applicable
matters set forth above and contained in this Agreement.

 

WHEREAS, the members or partners of the Parties have taken all partnership and
limited liability company action, as the case may be, required to approve the
transactions contemplated by this Agreement.

 

WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from the Partnership for $20.00 in cash, less the amount of $18.79
payable to the Underwriters after taking into account the Underwriters’ discount
of 6.05% and the Structuring Fee payable to Barclays Capital Inc., 12,500,000
Common Units owned by the Partnership on such date (representing a 25.1% limited
partner interest in the Partnership).

 

WHEREAS, at the Effective Time, the Partnership will (i) pay the Structuring Fee
to Barclays Capital Inc., (ii) pay transaction expenses, estimated to be
approximately $6.3 million, (iii) distribute $88.0 million to Summit Investments
in satisfaction of its right to be reimbursed for qualified capital expenditures
and (iv) repay $140.0 million outstanding under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.  Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Credt Agreement” means the Amended and Restated Revolving Credit Agreement,
dated as of May 7, 2012, by and among Summit Investments, The Royal Bank of
Scotland PLC, as administrative and collateral agent, RBS Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets and
Regions Bank, as joint lead arrangers, RBS Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as joint lead bookrunners, Barclays Bank
PLC, ING Capital LLC, Bank of America, N.A., Bank of Montreal and Regions Bank,
as co-agents, and the lenders party thereto.

 

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

 

“Delaware LP Act” has the meaning assigned to such term in the recitals.

 

“Effective Time” means immediately prior to the closing of the initial public
offering pursuant to the Underwriting Agreement.

 

“General Partner” has the meaning assigned to such term in the preamble.

 

“GP Contribution Interest” has the meaning assigned to such term in the
recitals.

 

“Holdings” has the meaning assigned to such term in the preamble.

 

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

 

“LP Contribution Interest” has the meaning assigned to such term in the
recitals.

 

“Over-Allotment Option” has the meaning assigned to such term in the Partnership
Agreement.

 

“Partnership” has the meaning assigned to such term in the preamble.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Summit Midstream Partners, LP dated as of October 3,
2012.

 

“Party” and “Parties” has the meaning assigned to such term in the preamble.

 

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-183466), as amended and effective at the
Effective Time.

 

“Structuring Fee” means a fee equal to 0.25% of the gross proceeds of the sale
of Common Units pursuant to the Underwriting Agreement, including pursuant to
any exercise of the Over-Allotment Option.

 

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

 

“Summit Investments” has the meaning assigned to such term in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

 

“Underwriters” means those underwriters listed in the Underwriting Agreement.

 

“Underwriting Agreement” means that certain Underwriting Agreement by and among
Barclays Capital Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representatives of the Underwriters, the General Partner, the Partnership and
Holdings dated as of September 27, 2012.

 

ARTICLE II
CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

 

The following shall be completed immediately following the Effective Time in the
order set forth herein:

 

Section 2.1            Conveyance by Summit Investments of the GP Contribution
Interest to the General Partner.  Summit Investments hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the General
Partner, its successors and its assigns, for its and their own use forever, all
right, title and interest in and to the GP Contribution Interest, and the
General Partner hereby accepts the GP Contribution Interest.

 

Section 2.2            Conveyance by the General Partner of the GP Contribution
Interest to the Partnership.  The General Partner hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the GP Contribution Interest as a
capital contribution in exchange for (i) 996,320 general partner units
representing a continuation of its 2.0% general partner interest in the
Partnership and (ii) the issuance of the Incentive Distribution Rights, and the
Partnership hereby accepts such GP Contribution Interest as a contribution to
the capital of the Partnership.

 

Section 2.3            Contribution by Summit Investments of the LP Contribution
Interest to the Partnership.  Summit Investments hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the LP Contribution Interest, as a
capital contribution, in exchange for (i) 11,904,850 Common Units representing a
23.9% limited partner interest in the Partnership, (ii) 24,409,850 Subordinated
Units representing a 49.0% limited partner interest in the Partnership and
(iii) the right to receive $88.0 million in cash as reimbursement for certain
capital expenditures made with respect to the contributed assets pursuant to
Treasury Regulation Section 1.70-74(d).  The Partnership hereby accepts such LP
Contribution Interest as a contribution to the capital of the Partnership.

 

Section 2.4            Underwriters’ Cash Contribution.  The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to the Partnership of approximately $250,000,000 in cash
($234,250,000 net to the Partnership after the underwriting discount of
$15,125,000 and the Structuring Fee payable to Barclays Capital Inc.) in
exchange for the issuance by the Partnership to the Underwriters of 12,500,000
Common Units, representing a 25.1% limited partner interest in the Partnership.

 

4

--------------------------------------------------------------------------------


 

Section 2.5            Payment of the Structuring Fee.  The Partnership agrees
to pay Barclays Capital Inc. the Structuring Fee.

 

Section 2.6            Payment of Transaction Costs.  The Parties acknowledge
the payment by the Partnership of transaction expenses in the amount of
approximately $6,300,000.

 

Section 2.7            Redemption of Summit Investments’ Initial Limited Partner
Interests.  For and in consideration of the payment by the Partnership of $980
to Summit Investments as a refund of their initial capital contribution to the
Partnership, along with 98.0% of any interest or profit that resulted from the
investment or other use of such capital contribution, the Partnership hereby
redeems all of the initial limited partner interests of Summit Investments.

 

ARTICLE III
ADDITIONAL TRANSACTIONS

 

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 1,875,000 Common Units on the basis of the initial public offering
price per Common Unit set forth in the Registration Statement less the amount of
underwriting discounts and Structuring Fee, and the Partnership shall use the
net proceeds from that exercise to redeem from Summit Investments the number of
Common Units issued upon such exercise.

 

ARTICLE IV
FURTHER ASSURANCES

 

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

 

ARTICLE V
EFFECTIVE TIME

 

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with
Article VI, without further action by any Party hereto.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1            Order of Completion of Transactions.  The transactions
provided for in Article II and Article III of this Agreement shall be completed
immediately following the Effective Time in the following order:  first, the
transactions provided for in Article II shall be completed in the order set
forth therein; and second, following the completion of the transactions provided
for in Article II, the transactions provided for in Article III, if they occur,
shall be completed.

 

Section 6.2            Headings; References; Interpretation.  All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including, without limitation, all Schedules and Exhibits attached hereto, and
not to any particular provision of this Agreement.  All references herein to
Articles, Sections, Schedules and Exhibits shall, unless the context requires a
different construction, be deemed to be references to the Articles and Sections
of this Agreement and the Schedules and Exhibits attached hereto, and all such
Schedules and Exhibits attached hereto are hereby incorporated herein and made a
part hereof for all purposes.  All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender shall include all other
genders, and the singular shall include the plural and vice versa.  The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

 

Section 6.3            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

 

Section 6.4            No Third Party Rights.  The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

 

Section 6.5            Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatory Parties had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

Section 6.6            Choice of Law.  This Agreement shall be subject to and
governed by the laws of the state of Texas.  Each Party hereby submits to the
jurisdiction of the state and federal courts in the state of Texas and to venue
in the state and federal courts in Dallas County, Texas.

 

Section 6.7            Severability.  If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political

 

6

--------------------------------------------------------------------------------


 

body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement.  Instead, this Agreement
shall be construed as if it did not contain the particular provisions or
provisions held to be invalid and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

 

Section 6.8            Amendment or Modification.  This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties. 
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.

 

Section 6.9            Integration.  This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to the subject matter of this
Agreement and such instruments.  This Agreement and such instruments contain the
entire understanding of the Parties with respect to the subject matter hereof
and thereof.  No understanding, representation, promise or agreement, whether
oral or written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

 

Section 6.10         Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

 

SUMMIT MIDSTREAM PARTNERS, LLC

 

 

 

 

 

By:

/s/ Brock M Degeyter

 

 

Name: Brock M. Degeyter

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

SUMMIT MIDSTREAM GP, LLC

 

 

 

 

 

 

 

By:

/s/ Brock M Degeyter

 

 

Name: Brock M. Degeyter

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

 

 

 

 

By:   Summit Midstream GP, LLC

 

its general partner

 

 

 

 

By:

/s/ Brock M Degeyter

 

 

Name: Brock M. Degeyter

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Brock M Degeyter

 

 

Name: Brock M. Degeyter

 

 

Title: Senior Vice President and General Counsel

 

Signature Page to Contribution, Conveyance and Assumption Agreement

 

--------------------------------------------------------------------------------